Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s Preliminary Amendment filed on 06 October 2020. Claims 1-24 remain pending.

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 15 January 2021 has been considered by the Examiner.
 

	Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/942,643. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim identical methods for enforcing network policies for IoT (Internet of Things) devices in a network. The claims of the copending application No. 16/942,643 is directed towards a variant of the instant application in which lacks the claimed specifics of determining that a particular IoT device in the plurality of the IoT devices has exhibited anomalous behavior and identifying one or more network policies to apply to the particular IoT device to remediate the anomalous behavior. The claims recited in the copending applications are equivalent language to the claims recited in the instant application, therefore, claims 1-24 are anticipated by claims 1-22 of the copending applications.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konda et al. (Pub No. 2021/0203521).
Referring to the rejection of claim 1, Konda et al. discloses a method for enforcing network policies in a network comprising a plurality of IoT (Internet of Things) devices, the method comprising: (See Konda et al., para. 84-86 and 120)
Please note that in this example, network policies for IoT devices include firewall rules and network control access policies enforced by the access controller for identifying dynamic network behavior.
collecting network statistics for a set of IoT devices in the plurality of IoT devices; (See Konda et al., para. 21, 42, 52, and 90)
Please note that in this example, collecting network statistics for a plurality of IoT devices comprises network traffic telemetry, tuples, and deep packet inspection.
analyzing the collected network statistics to identify anomalous behavior exhibited by any IoT devices in the set of IoT devices; (See Konda et al. para. 36 and 69) 
Please note that in this example, analyzing the collected network statistics to identify anomalous behavior comprises monitoring network behavior at random intervals.
determining that a particular IoT device in the plurality of IoT devices has exhibited anomalous behavior; (See Konda et al., para. 69)
Please note that in this example, determining that a particular IoT device (i.e. rogue device) exhibits anomalous behavior, when an anomaly in the network behavior exists.

and identifying one or more network policies to apply to the particular IoT device to remediate the anomalous behavior. (See Konda et al., para. 69, 82-85)
Please note that in this example, identifying network policies to apply to the IoT device to remediate the anomalous behavior comprises notifying the user, remedial action such as isolating rogue device, blocking traffic to a suspicious IP address (e.g., an IP address for attacker), notifying a system administrator, notifying a security actor, notifying a cloud service such as security service provider, or performing some other remedial action.
Referring to the rejection of claims 2 and 16, Konda et al. discloses wherein the collected network statistics comprises data tuples relating to data packets sent or received by the IoT devices. (See Konda et al., para. 52, 82)
Referring to the rejection of claims 3 and 17, Konda et al. discloses wherein the set of IoT devices comprises a set of IoT devices of a particular classification, wherein analyzing the collected data tuples comprises analyzing a subset of features in the collected data tuples determined to be relevant to IoT devices of the particular classification. (See Konda et al., para. 89 and 119-120)
Referring to the rejection of claims 4 and 18, Konda et al. discloses wherein the subset of features is determined to be relevant to the IoT devices of the particular classification by a learning engine that identifies discriminating feature sets of different classifications of IoT devices. (See Konda et al., para. 42, 102, and 125)
Referring to the rejection of claims 5 and 19, Konda et al. discloses wherein analyzing the subset of features comprises comparing the subset of features of each IoT device in the set of IoT devices to other IoT devices in the set of IoT devices to identify outlying behavior exhibited by any of the IoT devices. (See Konda et al., para. 72-74)
Referring to the rejection of claims 6 and 20, Konda et al. discloses wherein for each IoT device for which outlying behavior is identified, the method further comprises comparing the identified outlying behavior of the IoT device to past behavior of the IoT device in order to determine whether the identified outlying behavior is anomalous for the IoT device and should be identified to the set of policy engines for risk mitigation. (See Konda et al., para. 69, 93, and 119-120)
Referring to the rejection of claims 7 and 21, Konda et al. discloses wherein analyzing the subset of features comprises comparing the data tuples collected for the subset of features of each IoT device in the set of IoT devices with data tuples collected previously for the same IoT device to determine whether the IoT device's current behavior differs from the IoT device's past behavior. (See Konda et al., para. 134-136)

Referring to the rejection of claim 8, Konda et al. discloses wherein analyzing the subset of features comprises comparing the data tuples collected for the subset of features of each IoT device in the set of IoT devices with data tuples collected from other IoT devices of the particular classification operating in other similar environments. (See Konda et al., para. 75 and 122)
Referring to the rejection of claims 9 and 22, Konda et al. discloses wherein determining that the particular IoT device has exhibited anomalous behavior further comprises determining that the particular IoT device is misclassified. (See Konda et al., para. 30)
Referring to the rejection of claim 10, Konda et al. discloses wherein determining that the particular IoT device is misclassified further comprises at least one of: (See Konda et al., para. 30-31)
adjusting a set of features for at least one classification rule based on the detected misclassification; (See Konda et al., para. 34-35)
adding a new classification rule to ensure proper classification of the IoT device and other similar IoT devices. (See Konda et al., para. 36 and 114-115)
Referring to the rejection of claim 11, Konda et al. discloses wherein providing the set of features relevant to the particular IoT device to the device classification system further comprises modifying a classification process used by the device classification system in order to prevent future misclassifications. (See Konda et al., para. 71, 73, and 86)
Referring to the rejection of claims 12 and 23, Konda et al. discloses wherein identifying one or more network policies to apply comprises directing one or more services in the network to enforce the identified network policies. (See Konda et al., para. 109-111)
Referring to the rejection of claims 13 and 24, Konda et al. discloses wherein at least one service is a firewall service. (See Konda et al., para. 83 and 84)

Referring to the rejection of claim 14, Konda et al. discloses wherein at least one service is a network access control service. (See Konda et al., para. 109 and 126)
Referring to the rejection of claim 15, Konda et al. discloses a non-transitory machine readable medium storing a program for execution by a set of processing units, (See Konda et al., para. 203)
Please note that in this example, a non-transitory computer-readable storage medium storing executable instructions when executed by processors.
the program for enforcing network policies in a network comprising a plurality of IoT (Internet of Things) devices, the program comprising sets of instructions for: (See Konda et al., para. 84-86 and 120)
Please note that in this example, network policies for IoT devices include firewall rules and network control access policies enforced by the access controller for identifying dynamic network behavior.
collecting network statistics for a set of IoT devices in the plurality of IoT devices; (See Konda et al., para. 21, 42, 52, and 90)
Please note that in this example, collecting network statistics for a plurality of IoT devices comprises network traffic telemetry, tuples, and deep packet inspection.
analyzing the collected network statistics to identify anomalous behavior exhibited by any IoT devices in the set of IoT devices; (See Konda et al. para. 36 and 69) 
Please note that in this example, analyzing the collected network statistics to identify anomalous behavior comprises monitoring network behavior at random intervals.
determining that a particular IoT device in the plurality of IoT devices has exhibited anomalous behavior; (See Konda et al., para. 69)
Please note that in this example, determining that a particular IoT device (i.e. rogue device) exhibits anomalous behavior, when an anomaly in the network behavior exists.
and identifying one or more network policies to apply to the particular IoT device to remediate the anomalous behavior. (See Konda et al., para. 69, 82-85)
Please note that in this example, identifying network policies to apply to the IoT device to remediate the anomalous behavior comprises notifying the user, remedial action such as isolating rogue device, blocking traffic to a suspicious IP address (e.g., an IP address for attacker), notifying a system administrator, notifying a security actor, notifying a cloud service such as security service provider, or performing some other remedial action.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kohout et al. (Pub No. 2020/0120004) discloses a method and system for automatic classification of IoT devices based on their network traffic.
Vasseur et al. (Pub No. 2020/0358794) discloses a method and system for continuous validation of active labeling for device type classification.
Vasseur et al. (Pub No. 2021/0297442) discloses a method and system for protecting device classification systems from adversarial endpoints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        June 30, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436